 1   WO
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
11   William Russell Black,                             No. CV-18-00508-TUC-RM
12                 Petitioner,                          ORDER
13   v.
14   Unknown Baltazar,
15                 Respondent.
16
17          On September 19, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
18   Recommendation (Doc. 14) recommending that this Court deny Petitioner William

19   Russell Black’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 on the

20   merits. No objections to the Report and Recommendation were filed.
21          A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which

23   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule

24   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is

25   filed, the court need only satisfy itself that there is no clear error on the face of the record

26   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
27   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
28   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
 1   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 2   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 3   clear error unobjected-to portions of Report and Recommendation).
 4         The Court has reviewed Judge Leslie A. Bowman’s Report and Recommendation,
 5   the parties’ briefs, and the record. The Court finds no error in Judge Leslie A. Bowman’s
 6   Report and Recommendation. Accordingly,
 7         IT IS ORDERED that the Report and Recommendation (Doc. 14) is accepted
 8   and adopted in full.
 9         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus
10   pursuant to 28 U.S.C. § 2241 (Doc. 1) is denied. The Clerk of Court is directed to enter
11   judgment accordingly and close this case.
12         Dated this 25th day of October, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
